ELLETT, Justice:
This is an appeal from a judgment on a note rendered by the court sitting without a jury. The defense is that of usury.
Our statute 1 provides that an industrial loan company may, in addition to interest, charge a borrower a fee for examining and investigating the character and circumstances of the borrower. It further provides that the fee shall not be assessed to a borrower more often than once each six months.
A loan was made to the defendants by a corporation known as Industrial Loan Corporation, of whom one R. Blair Lund was president. An investigation fee was charged in connection with that loan. Shortly after the loan was made, the Industrial Loan Corporation sold its assets to the plaintiff, and the corporate shell was sold to other people, who changed its name. Mr. Lund began working for the plaintiff as vice president and as such on behalf of the plaintiff made a loan to the defendants within six months of the first loan and charged an investigating fee in connection therewith.
The evidence amply supports the finding of the trial court that the second loan was made by a different company than the one *420making the first loan and that there was no violation of the statute and consequently no usury charged.
The judgment is affirmed with costs awarded to the respondent.
CALLISTER, C. J., and TUCKETT, HENRIOD and CROCKETT, JJ., concur.

. Section 7-8-3, U.C.A.1953.